IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2018-CC-00206-COA

CHRISTIAN SHRIVER AND MICHELLE                                           APPELLANTS
SHRIVER

v.

BOYD BILOXI LLC D/B/A IP CASINO RESORT                                      APPELLEE
SPA

DATE OF JUDGMENT:                         01/18/2018
TRIAL JUDGE:                              HON. LISA P. DODSON
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT,
                                          SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANTS:                  MARVIN M. VINING
ATTORNEY FOR APPELLEE:                    KATHRYN H. HESTER
NATURE OF THE CASE:                       CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                              AFFIRMED - 01/08/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       GREENLEE, J., FOR THE COURT:

¶1.    Christian and Michelle Shriver appeal the decision of the Harrison County Circuit

Court, which affirmed the decision of the Mississippi Gaming Commission (the

Commission). The Commission adopted its Hearing Examiner’s determination that the

Commission’s Executive Director properly found that the Shrivers were not entitled to the

redemption of their vouchers by Imperial Palace Casino Resort Spa (IP Casino). On appeal,

the Shrivers assert that: (1) the Executive Director exceeded his statutory authority in

allowing IP Casino’s internal rules to determine whether the Shrivers’ vouchers were

expired; (2) the Commission does not have jurisdiction over their dispute; (3) the Shrivers
are not bound by the patron-dispute process; (4) the Commission’s Executive Director does

not have jurisdiction over common-law tort claims; and (5) there are strong policy reasons

as to why the Commission’s Executive Director should not be allowed to exceed its statutory

authority. We affirm the circuit court’s judgment.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Christian and Michelle Shriver are a married couple. The husband was an unemployed

engineer who made his living by gambling in 2012 and 2013. He placed nearly $3 million

into IP Casino slot machines during that time and had net gains of over $110,000. At the

same time, the wife placed approximately $3.5 million into IP Casino slot machines and had

net gains of over $170,000.

¶3.    The couple received more than $41,000 of those gains in twenty-one individual slot

vouchers but failed to redeem those vouchers within the sixty-day expiration date for

“personal reasons.” Each voucher had printed on its face, “Ticket void after 60 days,” or a

variation of that phrase.

¶4.    When they attempted to redeem the vouchers in April 2015, IP Casino initially refused

to honor them because the casino was unable to verify their legitimacy due to a change in

casino machinery in 2013. After an internal investigation, IP Casino deemed that the

vouchers were legitimate but still refused to honor them; this time because they had expired

long before the attempted redemption.

¶5.    The Shrivers then filed a patron dispute with the Commission as provided by

Mississippi Code Annotated section 75-76-157 (Rev. 2000). After the Commission’s



                                             2
investigation, its Executive Director found that the Shrivers were not entitled to the

redemption:

      After carefully reviewing the Shriver’s complaint and the accompanying
      investigative file prepared by the Mississippi Gaming Commission, I have
      concluded that the cashout vouchers and procedures in question comply with
      both the requirements set forth in 13 Mississippi Administrative Code Part 7,
      Rule 9.7, as well as the casino’s own internal policy. Therefore, they are not
      entitled to collect the disputed $41,317.43.

¶6.   Next, the Shrivers filed a petition requesting a hearing to reconsider the Executive

Director’s findings. The Hearing Examiner also found that IP Casino had complied with

applicable Mississippi law in denying the Shrivers’ attempted redemption:

      The Mississippi Gaming Commission retains exclusive jurisdiction over this
      matter pursuant to Miss. Code Ann. § 75-76-157(2), as Petitioners’ claim
      springs directly from IP Casino’s failure to pay gaming debts not evidenced by
      a credit instrument. The Hearing Examiner is certainly sympathetic to the
      predicament Petitioners now find themselves in related to the expired
      vouchers. Notwithstanding, IP Casino complied with 13 Miss. Admin. Code
      Pt. VII, R. 9.7, as properly promulgated by the Commission, and the expiration
      date was clearly printed on each voucher. Petitioners knew the vouchers had
      expiration dates and multiple options were available to Petitioners for timely
      redeeming the vouchers. Unfortunately, Petitioners elected not to utilize any
      of these available options for more than two years. Accordingly, Petitioners
      have failed to meet their burden of showing that the Executive Director’s
      decision was incorrect in this matter.

      Based upon the foregoing, the Hearing Examiner finds that the Executive
      Director’s decision in favor of IP Casino should be, and hereby is, affirmed.

¶7.   After the Shrivers chose not to seek review of the Hearing Examiner’s decision within

the ten-day window under Mississippi Code Annotated section 75-76-119 (Rev. 2000), the

Commission declined to review the decision and adopted the findings.

¶8.   The Shrivers appealed, and the Harrison County Circuit Court reviewed the



                                            3
Commission’s decision under Mississippi Code Annotated section 75-76-171(3) (Rev. 2000).

The circuit court affirmed the Commission’s decision to decline to review the Hearing

Examiner’s decision:

       [The Shrivers] challenge only the jurisdiction and the statutory authority of the
       Executive Director. The Hearing Examiner found that the dispute in this case
       was over a gaming debt. That is supported by the evidence as well as the
       provisions of the statutes. . . . The IP Internal Control at issue in this case was
       so approved [under Rule 9.1]. That Internal Control provides that the vouchers
       are of no value once the sixty (60) days elapses. The only discretion that IP has
       is to pay an expired voucher for appeasement purposes. It is not required to
       pay any expired voucher. The Shrivers have failed to establish that the decision
       and order of the Commission has prejudiced the substantial rights of the
       Shrivers by either a lack of jurisdiction or by any exceeding of statutory
       authority.

¶9.    The Shrivers appeal the circuit court’s decision, asserting that: (1) the Executive

Director exceeded his statutory authority by allowing IP Casino’s internal rules to determine

whether the Shrivers’ vouchers were expired; (2) the Commission does not have jurisdiction

over their dispute; (3) the Shrivers are not bound by the patron-dispute process; (4) the

Commission’s Executive Director does not have jurisdiction over common-law tort claims;

and (5) there are strong policy reasons as to why the Commission’s Executive Director

should not be allowed to exceed its statutory authority.

                                STANDARD OF REVIEW

¶10.   Our supreme court has recently abandoned the old standard of review that gave high

deference to agency interpretations of statutes. King v. Mississippi Military Dep’t, 245 So.

3d 404, 408 (¶12) (Miss. 2018). “Because only statutes are at issue in the case sub judice, we

today address the standard of review only as it applies to agency interpretations of statutes.”



                                               4
Id. at 407 (¶9). Therefore, this court will proceed with the proper de novo standard of review

instead.

                                       DISCUSSION

¶11.   The Mississippi Gaming Control Act of 1990 (the Act) is codified from section 75-76-

1 to section 75-76-325 of the Mississippi Code Annotated. The Act authorized the creation

of the Mississippi Gaming Commission (the Commission), as well as enumerated the powers

of the Commission’s Executive Director. Miss. Code Ann. § 75-76-7(2) (Rev. 2016); Miss.

Code Ann. § 75-76-21 (Rev. 2016). The statutes authorize the Executive Director to retain

significant authority in overseeing internal casino procedures and disputes with casino

customers.

       I.     Did the Executive Director exceed his authority by allowing IP
              Casino’s internal rules to determine whether the Shrivers’
              vouchers were expired?

¶12.   The Shrivers assert that the Executive Director of the Commission exceeded his

statutory authority by allowing IP Casino’s internal rules to determine whether the Shrivers’

vouchers were expired. IP Casino argues that the Commission was authorized to promulgate

Rule 9.7 and the Executive Director was authorized to find that IP Casino’s actions complied

with that regulation.

¶13.   When the Mississippi Legislature authorized the creation of the Commission under

section 75-76-7(2) of the Mississippi Code Annotated, it also detailed the powers of the

Commission’s Executive Director. Miss. Code Ann. § 75-76-21. The Executive Director is

authorized to “direct and supervise all administrative and technical activities of the



                                              5
commission . . . .” Miss. Code Ann. § 75-76-23 (Rev. 2016). One of the activities with which

the Commission is charged is the regulation of games and wagering systems. Miss. Code

Ann. § 75-76-51 (Rev. 2016) (“The commission shall adopt regulations which prescribe the

manner in which winnings, compensation from games and gaming devices, and gross

revenue must be computed and reported by the licensee.”).

¶14.   Some of the Commission’s adopted rules include requiring that casinos use only chips

and tokens approved by the Executive Director and setting standards for slot machines. 13

Miss. Admin. Code Pt. 7, Ch. 7, R. 7.1 (2011) (“All games shall be conducted only with the

use of chips or approved tokens or other instrumentalities which have been approved by the

Executive Director, or with lawful currency or coinage of the United States of America.”);

13 Miss. Admin. Code Pt. 7, Ch. 7, R. 9.1 (2011) (detailing “minimum procedures or

standards, prescribed by the Executive Director for adoption by each licensee . . .”). The most

pertinent rules here, however, are Rules 9.7(a) and 9.7(b), which say:

       (a) Slot Machine Wagering Vouchers are bar coded vouchers created through
       a cashless wagering system which allows collective hardware, software,
       communications technology, and other associated equipment to facilitate
       wagering. The bar coded voucher can be redeemed at the casino cage, voucher
       redemption kiosk, or inserted into a compatible slot machine. Vouchers
       redeemed must be validated through the cashless wagering system prior to
       payment.

       (b) Each voucher must contain the following printed information: 1. licensee
       name, city and state; 2. slot machine number or printer station number, as
       applicable; 3. date and time of issuance; 4. alpha and numeric dollar amount;
       5. sequence number; 6. validation number; 7. second printing of validation
       number on the leading edge of the voucher; 8. unique identifier (e.g. bar code);
       9. transaction type or other acceptable method of differentiating voucher type;
       and 10. expiration period or date when the voucher will expire.



                                              6
13 Miss. Admin. Code Pt. 7, Ch. 7, R. 9.7(a)-(b) (2011). Clearly, the Commission requires

casino vouchers to contain “expiration period[s] or date[s] when the voucher[s] will expire.”

¶15.   The vouchers that the Shrivers submitted meet these requirements. Plainly and on the

face of the vouchers are expiration dates:




IP Casino’s vouchers adhere to the requirements promulgated by the Executive Director.

Furthermore, the promulgation of these requirements is completely within the Executive

Director’s statutory authority. As the circuit court noted in its order, “[t]he Shrivers’

challenge to the Internal Control concerning vouchers is not really that there was no authority

for its approval; they merely complain about its terms.”

¶16.   Therefore, we affirm the circuit court’s decision and find that the Executive Director

did not exceed his statutory authority.

       II.    Does the Commission have jurisdiction over the Shrivers’ dispute?

¶17.   The Shrivers argue that our supreme court in Ameristar Casino Vicksburg Inc. v.

Duckworth, 990 So. 2d 758 (Miss. 2008), limited the jurisdiction of the Commission over

patron disputes to “gaming debts,” which was only later statutorily expanded to include



                                              7
patron disputes over “promotional activity.” Therefore, they assert the Duckworth court

distinguished and effectively overruled Grand Casino Tunica v. Shindler, 772 So. 2d 1036

(Miss. 2000). Furthermore, they assert their case does not fall within the Commission’s

jurisdiction because it is not “a dispute between a licensee and a patron associated with

promotional activity.” IP Casino responds that both Duckworth and Shindler recognize that

the Commission is “the exclusive venue for seeking payment of a gambling debt.” They

agree that the vouchers were not a promotional activity, the expiration dates are mandated

by statute, and it is within IP Casino’s discretion to pay or not pay expired vouchers.1

Therefore, they assert that the dispute is under the Commission’s jurisdiction.

¶18.   The Act bestows upon the Commission’s Executive Director certain powers. Miss.

Code Ann. § 75-76-21. Specifically, it authorizes him to resolve disputes between patrons

and casinos:

       A claim by a patron of a licensee for payment of a gaming debt not evidenced
       by a credit instrument, and a dispute between a licensee and a patron
       associated with a promotional activity as defined in Section 75-76-5(nn), shall
       be resolved by the executive director in accordance with Sections 75-76-159
       through 75-76-165, inclusive. The resolution of such a claim or dispute by the
       executive director shall include any claims for alleged winnings or losses . . . .

Miss. Code Ann. § 75-76-157(2).

¶19.   We agree that the dispute over the vouchers is not over “promotional giveaways.”

Duckworth, 990 So. 2d at 760 (¶10) (Miss. 2008) (holding that “random drawing clearly is

not ‘played with cards, with dice, or with any . . . device or machine for money . . . ,’ and

therefore, does not fall under the definition of a ‘game’ or ‘gambling’ as per [the Act]”).

       1
           For clarity, we have combined issues two and three of the Shrivers’ brief.

                                               8
Rather, the vouchers exist by virtue of the Shrivers’ gambling activities. They were created

by a machine for money, and per the Mississippi Supreme Court’s holding in Duckworth,

cannot be “promotional giveaways.” The vouchers qualify as “gaming debts,” and the

Mississippi Code Annotated hands the Executive Director jurisdiction over disputes on

“gaming debts.” Therefore, we affirm the circuit court’s holding that jurisdiction was proper.

       III.   Are the Shrivers bound by the patron-dispute process?

¶20.   On appeal, the Shrivers argue that they should be free to file a civil suit against IP

Casino and not be bound by the patron-dispute process governed by the Commission. IP

Casino contends that Shindler holds that a party cannot initiate the patron-dispute process and

then seek relief in circuit court. IP Casino argues, therefore, that the Shrivers are estopped

from filing a separate civil suit in Harrison County Circuit Court.

¶21.   In its order, the circuit court wrote the following:

       [I]t is first noted that it was the Shrivers themselves who invoked the
       jurisdiction of the Commission. They initiated this matter by filing the patron
       dispute information pursuant to gaming statutes. They participated in the
       investigation of this matter by an Agent of the Commission. . . . The Shrivers
       have consistently sought to avail themselves of the remedies provided by the
       statutes and regulations adopted pursuant to the gaming statutes on the one
       hand, but contest that very same jurisdiction on the other. They cannot have it
       both ways.

¶22.   We agree. The Shrivers want two bites at the apple, just in different venues. “The

Mississippi Gaming Control Act codified the idea by making all gaming matters the

exclusive jurisdiction of the Mississippi Gaming Commission.” Shindler, 772 So. 2d at 1038

(¶10). In that codification, “[t]he Legislature gave the public a right that they had not

possessed before, but with this right came the requirement that gaming matters be handled


                                              9
by the Mississippi Gaming Commission.” Id. And because “[i]t is a fundamental principle

that parties may not continually relitigate the same claims until they get the desired result,”

Id. at 1039 (¶14), the Shrivers are bound by the patron-dispute process. We affirm the circuit

court’s judgment.

       IV.    Does the Commission’s Executive Director have jurisdiction over
              common-law tort claims?

¶23.   The Shrivers argue that their constitutional right to trial by jury in this case is

fundamental. Because it is well established in Mississippi that tort and fraud causes of action

require a jury trial, e.g., Isaac v. McMorris, 461 So. 2d 714, 715 (Miss. 1984), they argue that

this Court should allow the Shrivers to seek a jury trial in this case. IP Casino responds that

the Mississippi Supreme Court rejected the constitutional claim of the right to a jury trial in

Shindler, holding that the Gaming Control Act gives patrons a right they would not otherwise

have had because a claim based on gambling in Mississippi is illegal and void at common

law.

¶24.   The Shrivers are correct in their assertion that “a civil plaintiff has a constitutional

right to a jury trial.” Shindler, 772 So. 2d at 1040. But this dispute is related to gambling

activities. And our legislature created a legal forum that allows them to seek redress where

before they had none. The jurisdiction of the Commission is proper and the circuit court’s

judgment is affirmed.

       V.     Are there strong policy reasons as to why the Commission’s
              Executive Director should not be allowed to exceed its statutory
              authority?

¶25.   The Shrivers argue that because the Commission is funded by casino fees and not by


                                              10
taxpayers—as required by the Act—there is no oversight and patrons’ rights are violated. IP

Casino argues that the current structure is statutorily authorized.

¶26.   After examination of the Shrivers’ brief, we conclude that they failed to provide any

statutory provision or caselaw in support of their public-policy argument. In this case, the

Executive Director did not exceed its authority. The Shrivers’ policy argument is better suited

for the Legislature to address than this Court.

                                      CONCLUSION

¶27.   We affirm the circuit court’s judgment and find that: (1) the Executive Director did

not exceed its statutory authority in allowing IP Casino’s internal rules to determine whether

the Shrivers’ vouchers were expired; (2) the Commission has jurisdiction over their dispute

because IP Casino’s vouchers were a gaming debt; (3) the Shrivers are bound by the patron-

dispute process; (4) the Shrivers’ dispute is not a common-law tort claim; and (5) the

Shrivers’ policy argument is not supported by statutory provision or caselaw.

¶28.   AFFIRMED.

     GRIFFIS, C.J., BARNES AND CARLTON, P.JJ., WILSON, WESTBROOKS
AND TINDELL, JJ., CONCUR. McDONALD, LAWRENCE AND McCARTY, JJ.,
NOT PARTICIPATING.




                                              11